Citation Nr: 1718218	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-07 333	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for excision of the right parotid gland.  

2.  Entitlement to a higher evaluation for sinusitis, pansinusitis, currently assigned 10 percent from February 23, 2007 and 50 percent from June 17, 2013.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in June 2012, it was remanded for further development.  It is now before the Board for further appellate action.

In September 2016, the RO granted a 50 percent evaluation for the Veteran's headache disorder for the entire appeal period.  A 50 percent evaluation was specifically requested by the Veteran and his attorney, and he has not requested extraschedular consideration.  Therefore, the Veteran has received a full grant of benefits for this disability, and the issue is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1966 to September 1970.

2.  In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the appeal for entitlement to service connection for excision of the right parotid gland is requested.

3.  In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his attorney, that a withdrawal of the appeal for a higher evaluation for sinusitis, pansinusitis is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's attorney have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his attorney, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

	
ORDER

The appeal is dismissed.



		
MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


